Citation Nr: 1045594	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-28 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to increased ratings for a variously diagnosed 
psychiatric disability, currently assigned "staged" ratings of 
30 percent prior to May 7, 2009, and 50 percent from that date.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1966 to February 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2004 
rating decision by the New Orleans, Louisiana Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted an increased (to 30 percent) rating for the 
Veteran's service connected psychiatric disability, effective 
July 19, 2004.  The case was before the Board in January 2009, 
when it was remanded for additional development.  On remand a 
February 2010 rating decision granted a 50 percent rating for the 
disability, effective May 7, 2009.  The issue has been 
recharacterized to reflect that "staged" ratings are assigned, 
and that both "stages" of the rating are on appeal.  The 
disability has been recharacterized as stated (from the previous 
dysthymic disorder) to reflect that the RO has acknowledged that 
the service connected entity encompasses the additional 
psychiatric diagnoses of major depression, atypical depression, 
and anxiety reaction.    

Finally, the Board observes that during the appeal period the 
Veteran was assigned a temporary total (based on hospitalization) 
rating for the psychiatric disability, effective from August 18, 
2008 through September 30, 2008, and that such period is not for 
consideration.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

A March 2010 letter from Dr. S.M., a psychiatrist at the 
Lafayette Community Base Outpatient Clinic indicates that the 
Veteran had been hospitalized several times in the past two years 
for his service-connected psychiatric disability, and relied on 
his wife for assistance with daily living activities.  The most 
recent VA treatment report associated with the record is dated in 
April 2009; the Veteran's most recent VA examination was in May 
2009.  Dr. S.M.'s letter suggests both a worsening of the 
disability in the interim, and that there are outstanding 
pertinent VA medical records (which are constructively of record, 
and must be secured).  Accordingly, development for the 
outstanding VA treatment/hospitalization records and for a 
contemporaneous VA examination is necessary.

Furthermore, the May 2009 VA examiner offered an opinion that the 
Veteran is unemployable due to his psychiatric disability.  It is 
well-established by caselaw that where a matter of entitlement to 
a total disability rating based on individual unemployability 
(TDIU) (including on an extraschedular basis) is raised by the 
record (and here it is raised specifically by the VA examiner), 
such matter becomes part of the increased rating claim, and must 
be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with 
the record updated copies of the complete 
clinical records of all VA psychiatric 
treatment the Veteran has received since 
April 2009.  The RO should specifically ask 
the Veteran to identify all periods of 
hospitalization he was afforded his 
psychiatric disability since October 2008, 
and secure for the record copies of the 
complete clinical records from each period of 
hospitalization identified.  

2.  The RO should then arrange for a 
psychiatric examination of the Veteran to 
determine the current severity of his 
service-connected psychiatric disability.  
The Veteran's claims file (including this 
remand) must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided a copy of the 
General Rating Formula for Mental Disorders 
(following 38 C.F.R. § 4.130, Code 9440), and 
should acknowledge the presence or absence 
(and degree of severity) of each criterion 
for ratings in excess of 50 percent listed 
therein.  The examiner should specifically 
opine as to the impact symptoms of the 
Veteran's service-connected disability have 
on his occupational (ability to work) and 
social functioning.  [If any psychiatric 
symptoms are attributable solely to a co-
existing nonservice-connected psychiatric 
disability entity, the examiner should 
identify such symptoms (and all associated 
functional impairment), and explain the 
rationale for dissociating those symptoms 
from the service connected variously 
diagnosed psychiatric disability.]  The 
examiner should explain the rationale for all 
opinions given.  

3.  The RO should then readjudicate the 
matter of the rating for the service 
connected variously diagnosed psychiatric 
disability (including whether any further 
periods of a temporary total rating under 
38 C.F.R. § 4.29, for hospitalization, is 
warranted, and whether referral for 
consideration of an extraschedular rating is 
warranted), and adjudicate in the first 
instance the matter of entitlement to a TDIU 
rating.  [Regarding the latter, if the TDIU 
determination is negative, the Veteran must 
be so advised, and advised of his appellate 
rights as to the determination.  He should 
further be advised that that matter will only 
be before the Board if he files a notice of 
disagreement with the negative determination, 
and a substantive appeal after a statement of 
the case (SOC) is issued.]  Regarding the 
increased rating claim, if the benefit sought 
remains denied, the RO should issue an 
appropriate supplemental SOC, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

